Name: Commission Regulation (EEC) No 750/77 of 12 April 1977 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4. 77 Official Journal of the European Communities No L 91 / 5 COMMISSION REGULATION (EEC) No 750/77 of 12 April 1977 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States f 1 ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas, when Commission Regulation (EEC) No 304/71 of 11 February 1971 on simplification of the Community transit procedure for goods carried by rail (3 ), as amended by the Act Accession (4), is applied, a special procedure is used for granting the monetary compensatory amount in the case of an export to a third country ; whereas a similar procedure should be used for granting the monetary compensatory amount in the case of an export to another Member State ; Whereas it is accordingly necessary to supplement Commission Regulation (EEC) No 1380/75 of 29 May 1975 (5), as last amended by Regulation (EEC) No 1834/76 (6); Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees, provided for in Regulation (EEC) No 304/71 for carriage to a station of destination in the geogra ­ phical territory of another Member State, payment of the monetary compensatory amount shall not be subject to production of proof as provided in the first subparagraph . For the purposes of the preceding subparagraph , the office of departure where customs formalities are completed shall ensure that the following endorsement is entered on the document issued for the purposes of payment of the monetary compensatory amount. "Departure from the geographical territory of . . . (Member State of departure) under Regulation (EEC) No 304/71 procedure." The office of departure may permit the contract of carriage to be varied so that carriage ends within the Member State of departure only if it is esta ­ blished :  that, if the monetary compensatory amount has already been paid, such refund has been repaid, or  that the necessary steps have been taken by the authorities concerned to ensure that the mone ­ tary compensatory amount is not paid . However, if the monetary compensatory amount has been paid purusant to the second subpara ­ graph and the product has not left the geogra ­ phical territory of the Member State of departure, the office of departure shall so inform the agency responsible for payment of the monetary compen ­ satory amount and shall provide it as soon as possible with all the necessary particulars . In such cases the monetary compensatory amount shall be regarded as having been paid in error.' HAS ADOPTED THIS REGULATION : Article 1 In Article 7 of Regulation (EEC) No 1380/75 the words 'Articles 8 to 15' are replaced by the words 'Articles 8 to 15a'. Article 2 The following subparagraphs are added to Article 10 ( 1 ) of Regulation (EEC) No 1380/75 : 'Where on completion of customs export formali ­ ties a product is placed under the procedure Article 3 !) OJ No L 105, 12. 5 . 1971 , p . 1 . 2 ) OJ No L 67, 15 . 3 . 1976, p . 1 . &gt;) OJ No L 35, 12. 2. 1971 , p. 31 . ¦) OJ No L 73, 27. 3 . 1972, p. 14. 5) OJ No L 139, 30. 5. 1975, p . 37. &lt; ¢) OJ No L 203, 29 . 7 . 1976, p . 30 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 91 /6 Official Journal of the European Communities 13 . 4. 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 April 1977. For the Commission Finn GUNDELACH Vice-President